DETAILED ACTION
Claim(s) 1-17 are pending for consideration following applicant’s preliminary amendment filed 5/12/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The citation of DE 8811176 has been crossed out on the attached PTO 1449 because an adequate copy has not been provided.  However, this reference has been considered as indicated on the attached PTO 892 (and a copy with machine translation is attached).
Claim Objections
Claim 13 is objected to because of the following informalities:  “wherein the first second and third portions” (line 2 of the claim) should be “wherein the first, second, and third portions”.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  “laterally offset with respect to the lengthways of said the first pipe” (lines 3-4 of the claim) should be “laterally offset with respect to said the lengthways extending axis of the first pipe”.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  “that defines a through passage” (line 6 of the claim) should be “defines a through passage”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “wherein the first second and third portions”.  However, it is unclear whether the claim is intended to refer to the first, second, and third portions of both coupling members or of only one of the recited coupling members.
Claim 15 recites “the second portion” in the last line of the claim.  This limitation is unclear because “the second portion” lacks antecedent basis in the claim.  Furthermore, it appears that this limitation is intended to recite “the third end portion” because, as described in applicant’s specification as filed, the first and third end portions are secured using the securing unit.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeschke (DE 8811176; cited with machine translation).
Regarding Claim 1, Jeschke discloses a system capable of being used as a vacuum system pipe coupling (i.e. the body of the claim does not require any vacuum connection and the coupling of Jeschke is capable of use as a vacuum coupling) comprising: a first coupling member (pipe 1 on the left side of Figure 1) defining a through passage (the first member inherently includes a through passage for conveying fluid); a second coupling member (pipe 1 on the right side of Figure 1) defining a through passage (the second member inherently includes a through passage for conveying fluid); and a securing unit (there is seen to inherently be some sort of mechanical securing device to attach flanges 3, as otherwise the system would experience leaks), wherein the first coupling member 1 has a first end portion (right end in Figure 1) having a first lengthways extending axis (extending horizontally), a second end portion (left end in Figure 1) having a second lengthways extending axis (extending horizontally) that is laterally offset with respect to the first lengthways extending axis (i.e. these axes are offset by the length of the vertical portion of 1) and a first connecting portion (the vertically extending portion of 1) connecting the first end portion with the second end portion (as shown in Figure 1 and described above), wherein the second coupling member (pipe 1 on the right side of Figure 1) has a third end portion (left end of the pipe 1 on the right side of Figure 1) having a third lengthways extending axis (extending horizontally), a fourth end portion (right end of the pipe 1 on the right side of Figure 1) having a fourth lengthways extending axis (extending horizontally) that is laterally offset with respect to the third lengthways extending axis (i.e. these axes are offset by the length of the vertical portion of 1) and a second connecting portion (the vertically extending portion of the pipe 1 on the right side of Figure 1) connecting the third end portion with said the fourth end portion (as shown in Figure 1 and described above), and wherein said the securing unit (securing the flanges 3 as described above) is configured to secure said first end portion (on the right side of the pipe 1 on the left side of Figure 1) to said the third end portion (on the left side of the pipe 1 on the right side of Figure 1) with said the first and third lengthways extending axes in alignment (as shown in Figure 1; the flanges are inherently secured through some means to ensure a sealed connection between the pipes).
Regarding Claim 2, Jeschke is seen as further disclosing said first end portion (on the right side of the pipe 1 on the left side of Figure 1) comprises a first flange 3 and said third end portion (left end of the pipe 1 on the right side of Figure 1) comprises a third flange 3 and the securing unit (inherent as described above) is configured to secure the first end portion to the third end portion by securing first flange to said the third flange in face to face relation (the flanges 3 are secured in face to face relation as shown in Figure 1).
Regarding Claim 3, Jeschke further discloses the first connecting portion (the vertically extending portion of the pipe 1 on the left side of Figure 1) has a fifth lengthways extending axis (extending vertically in Figure 1) and the fifth lengthways extending axis extends transverse to the first and second lengthways extending axes (the fifth lengthways extending axis extends vertically while the first and second lengthways extending axes extend horizontally).
Regarding Claim 4, Jeschke further discloses the second connecting portion (the vertically extending portion of the pipe 1 on the right side of Figure 1) has a sixth lengthways extending axis (extending vertically in Figure 1) and the sixth lengthways extending axis extends transverse to the third and fourth lengthways extending axes (the sixth lengthways extending axis extends vertically while the third and fourth lengthways extending axes extend horizontally).
Regarding Claim 5, Jeschke further discloses at least one of: i) the first lengthways extending axis and the second lengthways extending axis are parallel axes (both of these axes extend in the horizontal direction and are parallel as shown in Figure 1); and ii) the third lengthways extending axis and the fourth lengthways extending axis are parallel axes (both of these exes extend in the horizontal direction and are parallel axes as shown in Figure 1).
Regarding Claim 6, Jeschke further discloses the first and second coupling members (respective pipes 1 as described above) comprise respective pipe members wherein the pipe member of the first coupling member at least partially defines the first and second end portions (the horizontally extending sections of the pipe 1 on the left side of Figure 1) and the first connecting portion (the vertically extending section of the pipe 1 on the left side of Figure 1) and the pipe member of the second coupling member at least partially defines the third and fourth end portions (the horizontally extending sections of the pipe 1 on the right side of Figure 1) and said the second connecting portion (the vertically extending section of the pipe 1 on the right side of Figure 1).
Regarding Claim 7, Jeschke further discloses the pipe members have a substantially constant diameter (as shown in Figure 1, the pipe members 1 each have a substantially constant diameter, at least a substantially constant external diameter, along their lengths).
Regarding Claim 9, Jeschke further discloses the first and second coupling members 1 are rigid bodies (Jeschke discloses on page 2, the second to last paragraph of the machine translation that the system includes couplings and pipes rather than hoses; the term “pipe” is seen to inherently include at least some degree of rigidity, particularly in comparison with a hose).
Regarding Claim 12, when making and using the device of Jeschke, Jeschke is seen as necessarily disclosing a method of manufacturing a vacuum system pipe coupling (it is noted that the claim is seen to only require the method of manufacturing the coupling and not the vacuum system; the term “vacuum system” is found only in the preamble of the claim and the body of the claim does not breathe life into the term) that comprises a first coupling member (pipe 1 on the left side of Figure 1) defining a through passage (the first member inherently includes a through passage for conveying fluid), a second coupling member (pipe 1 on the right side of Figure 1) defining a through passage (the second member inherently includes a through passage for conveying fluid) and a securing unit (there is seen to inherently be some sort of mechanical securing device to attach flanges 3, as otherwise the system would experience leaks) to secure the first coupling member to the second coupling member to provide a continuous flow path through said first and second pipe members (as shown in Figures 1 and 3), the method comprising configuring each of the coupling members 1 with a first end portion having a first lengthways extending axis, a second end portion having a second lengthways extending axis that is laterally offset with respect to said the first lengthways extending axis (first and second end portions of each of the coupling members 1 are oriented horizontally and offset from each other as shown in Figure 1 and described above) and a connecting portion (vertical portions of each coupling member 1) connecting said the first end portion to said the second end portion (as described above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9, and 12 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Jeschke (DE 8811176) in view of Nash (US Patent 4163571).
Regarding Claims 1, 3-7, 9, and 12, Jeschke is seen as disclosing all of the elements of this claim as described above.  Alternatively, in the event that Jeschke is not seen as inherently disclosing a securing unit as claimed, Nash teaches a system for coupling flanges 110a and 112a (Figure 6) of bent pipes 110 and 112.  Nash further teaches a securing unit 3 configured to secure a first end portion (including 110a) to a third end portion (including 112a) with first and third lengthways extending axes in alignment (coincident axes 114 in alignment; col. 5, line 60 – col. 6, line 6).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Jeschke to include a securing unit as taught by Nash for the purpose of providing a mechanism for allowing a user to adjust the orientation of the pipes prior to securing of the pipes together (i.e. allowing the pipes to be secured at any desired orientation to achieve a desired path from the inlet of one pipe to the outlet of the second pipe).
Regarding Claim 2, Jeschke in view of Nash further discloses said first end portion (on the right side of the pipe 1 on the left side of Figure 1) comprises a first flange 3 and said third end portion (left end of the pipe 1 on the right side of Figure 1) comprises a third flange 3 and the securing unit (securing unit 3 as taught by Nash as described above) is configured to secure the first end portion to the third end portion by securing first flange to said the third flange in face to face relation (the flanges 3 are secured in face to face relation as shown in Figure 1; this is also taught by the face to face relationship of the flanges 110a and 112a of Nash as shown in Figure 6).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over either Jeschke (DE 8811176) or Jeschke (DE 8811176) in view of Nash (US Patent 4163571) as applied to claim 6 above, and further in view of Johnson, Jr. (US Patent 4031611).
Regarding Claim 8, Jeschke does not disclose a pipe heater, wherein the pipe heater has an inner face and, in use, is wrapped about the pipe member of the first coupling member such that the inner face engages the pipe member and in at least one of a lengthways and a widthways direction of the inner face there is no discontinuity in the engagement between the inner face and first coupling member.
Johnson teaches a pipe assembly and further teaches a pipe heater E (Figure 1), wherein the pipe heater has an inner face (the inner face of casing 24 on the left side of 24 as shown in Figure 1; i.e. only the portion of 24 which engages 12 on the left side is relied upon as providing the inner face as claimed) and, in use, is wrapped about a pipe member (the inner face extends along at least a portion of the circumference of the pipe member 12 and therefore is seen as wrapped) such that the inner face engages the pipe member 12 in at least one of a lengthways and a widthways direction of the inner face there is no discontinuity in the engagement between the inner face and first coupling member (as shown in Figure 1, there is no discontinuity in the engagement between the inner face of the left side of 24 and the exterior surface of the pipe; it is noted that the claim does not require the inner face to extend any particular distance).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Jeschke to include a pipe heater on the first coupling member as taught by Johnson for the purpose of providing a means to prevent freezing.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over either Jeschke (DE 8811176) or Jeschke (DE 8811176) in view of Nash (US Patent 4163571) as applied to claim 1 above, and further in view of Bus (US Patent 6382266).
Regarding Claim 10, Jeschke discloses a system capable of use as a vacuum system (the limitation of a “vacuum system” refers to the material handled by the system and recitations of particular materials handled by an apparatus are not accorded patentable weight as per MPEP 2115) comprising: a pipeline (including the pipes 5 on the left and right sides of Figure 3 which are coupled to the connector including pipes 1 as shown in Figure 1), wherein the pipeline comprises a first pipe (best shown in Figure 3, a first pipe 5 is coupled to the pipe 1 on the left side of Figures 3 and 1) having a lengthways extending axis (as shown in Figure 3, the pipe 5 on the left side includes an axis extending along its length) and a second pipe (best shown in Figure 3, a second pipe 5 is coupled to the pipe 1 on the right side of Figures 3 and 1) having a lengthways extending axis (as shown in Figure 3, the pipe 5 on the right side includes an axis extending along its length) that is laterally offset with respect to the lengthways extending axis of the first pipe (as best shown in Figure 4, the couplings are adjustable such that the axis of the pipe 5 is movable from the position shown in dotted lines to the position shown in solid lines; therefore, the pipe 5 shown in solid lines has an axis which is laterally offset from the pipe – not shown – coupled to the leftmost portion 2 in Figure 4), and wherein the first pipe 5 is coupled to the second pipe 5 by a vacuum system pipe coupling as claimed in claim 1 (i.e. including the pipes 1 as disclosed by Jeschke or Jeschke in view of Nash as described with respect to claim 1 above, the coupling of pipes 5 as best shown in Figure 3), arranged such that the first and third lengthways extending axes are in alignment (as shown in Figures 1 and 3; the axes of the ends of 1 which are coupled together are aligned as described above).
Jeschke does not disclose a pumping unit having an inlet and an outlet, the pipeline coupled to one of said inlet and said outlet.
Bus teaches a pipeline system and further teaches a pumping unit (5 and/or 6) having an inlet and an outlet (as shown in Figure 1), the pipeline 3 coupled to one of said inlet and said outlet (coupled to the inlet as shown in Figure 1).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the system of Jeschke to include a pumping unit coupled to the pipeline as taught by Bus for the purpose of providing a means for moving fluid through the pipeline.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over either Jeschke (DE 8811176) or Jeschke (DE 8811176) in view of Nash (US Patent 4163571) as applied to claim 1 above, and further in view of Botts (US Patent 4214628).
Regarding Claim 11, Jeschke discloses a system capable of use as a vacuum system (the limitation of a “vacuum system” refers to the material handled by the system and recitations of particular materials handled by an apparatus are not accorded patentable weight as per MPEP 2115) comprising: a pipeline (including the pipes 5 on the left and right sides of Figure 3 which are coupled to the connector including pipes 1 as shown in Figure 1), wherein said pipe line comprises a first pipe (best shown in Figure 3, a first pipe 5 is coupled to the pipe 1 on the left side of Figures 3 and 1) having a lengthways extending axis (as shown in Figure 3, the pipe 5 on the left side includes an axis extending along its length) and a second pipe (best shown in Figure 3, a second pipe 5 is coupled to the pipe 1 on the right side of Figures 3 and 1) having a lengthways extending axis (as shown in Figure 3, the pipe 5 on the right side includes an axis extending along its length) that is laterally offset with respect to the lengthways extending axis of the first pipe (as best shown in Figure 4, the couplings are adjustable such that the axis of the pipe 5 is movable from the position shown in dotted lines to the position shown in solid lines; therefore, the pipe 5 shown in solid lines has an axis which is laterally offset from the pipe – not shown – coupled to the leftmost portion 2 in Figure 4), and wherein the first pipe 5 is coupled to the second pipe 5 by a vacuum system pipe coupling as claimed in claim 1 (i.e. including the pipes 1 as disclosed by Jeschke or Jeschke in view of Nash as described with respect to claim 1 above, the coupling of pipes 5 as best shown in Figure 3), arranged such that the first and third lengthways extending axes are in alignment (as shown in Figures 1 and 3; the axes of the ends of 1 which are coupled together are aligned as described above).
Jeschke does not disclose an abatement unit having an inlet and an outlet, the pipeline coupled to one of said inlet and said outlet.
Botts teaches a pipeline system and further teaches an abatement unit (tank 10 with screen 16 provides at least some filtering/reducing of debris from the fluid and therefore is seen as readable on the recited “abatement unit”; it is noted that applicant’s specification as filed does not provide a special definition of the term “abatement unit” and therefore any unit which imparts a reduction of something is readable on the recited “abatement unit”; this interpretation is consistent with applicant’s specification as filed which states that “any other suitable abatement component may be used”) having an inlet 14 and an outlet (coupled to 18), the pipeline 18 coupled to one of said inlet and said outlet (coupled to the outlet as shown in Figure 1).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the system of Jeschke to include an abatement unit (i.e. filter screen as taught by Botts) coupled to the pipeline as taught by Botts for the purpose of filtering debris from the fluid.
Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over either Jeschke (DE 8811176) or Jeschke (DE 8811176) in view of Nash (US Patent 4163571) as applied to claim 12 above, and further in view of Ichimura et al. (US Patent 7350823).
Regarding Claim 13, Jeschke does not disclose the method of forming the coupling members and therefore does not disclose the first second and third portions are defined by bending a pipe member.
Ichimura teaches a pipe (Figure 33) such that portions are formed by bending a pipe member (col. 15, lines 1-10).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the method of Jeschke such that the portions of the coupling members are formed by bending a pipe member as taught by Ichimura for the purpose of utilizing a low cost method of producing the members (as taught by Ichimura).
Regarding Claim 14, Jeschke further discloses the first end portions further comprise respective flanges 3 that define respective ends of the first and second coupling members (as shown in Figure 1).
Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeschke (DE 8811176) in view of Bus (US Patent 6382266) and further in view of Nash (US Patent 4163571).
Regarding Claim 15, when making and using the device of Jeschke, Jeschke necessarily discloses a method of coupling respective ends of a first pipe 5 and a second pipe 5 in a system (best shown in Figure 3, first and second pipes 5 have respective ends which are coupled by coupling members 1), wherein the first pipe (pipe 5 on the left side of Figure 3) has a lengthways extending axis (as shown in Figure 3, the pipe 5 on the left side includes an axis extending along its length) and the second pipe (pipe 5 on the right side of Figure 3) has a lengthways axis (as shown in Figure 3, the pipe 5 on the right side includes an axis extending along its length) that is laterally offset with respect to said the lengthways of said the first pipe (as best shown in Figure 4, the couplings are adjustable such that the axis of the pipe 5 is movable from the position shown in dotted lines to the position shown in solid lines; therefore, the pipe 5 shown in solid lines has an axis which is laterally offset from the pipe – not shown – coupled to the leftmost portion 2 in Figure 4) and the method comprises: attaching a first coupling member (pipe 1 on the left side of Figures 1 and 3) to the first pipe (pipe 5 on the left side of Figure 3), wherein the first coupling member 1 that defines a through passage (to convey fluid) and has a first end portion (end having flange 3 to couple to opposite coupling member 1) having a first lengthways extending axis (horizontal axis in Figure 1), a second end portion (second end to couple with pipe 5) having a second lengthways extending axis (second axis extending horizontally in Figure 1) that is laterally offset with respect with the first lengthways extending axis (offset by the vertical distance of the first connecting portion) and a first connecting portion (vertical portion of pipe 1 on the left side of Figures 1 and 3) connecting the first end portion to the second end portion; attaching a second coupling member (pipe 1 on the right side of Figures 1 and 3) to the second pipe (pipe 5 on the right side of Figure 3), wherein the second coupling member 1 defines a through passage (to convey fluid) and has a third end portion (having flange 3 to couple to opposite coupling member 1) having a third lengthways extending axis (horizontal axis in Figure 1), a fourth end portion (opposite end to couple with pipe 5) having a fourth lengthways extending axis (horizontally extend axis as shown in Figure 1) that is laterally offset with respect to the third lengthways extending axis (offset by the vertical distance of the second connecting portion) and a second connecting portion (vertical portion of pipe 1 on the right side of Figures 1 and 3) connecting the third end portion with the fourth end portion (as described above); and securing said the first end portion to said the second portion with a securing unit (as best understood as described above, this appears to be intended to require the first end portion and the third end portion to be secured with a securing unit; there is seen to inherently be some sort of mechanical securing device to attach flanges 3, as otherwise the system would experience leaks).
Jeschke does not disclose the system is a vacuum system.
Bus teaches a pipeline system and further teaches the system is a vacuum system (including a vacuum pump 6).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the system of Jeschke to include a vacuum pump coupled to the pipeline as taught by Bus for the purpose of providing a means for evacuating leaks from the pipeline (as taught by Bus; col. 3, line 64 – col. 4, line 5).
Jeschke further does not disclose causing relative rotation of the first and second coupling members to bring the first and third end portions into facing relationship with the first and third lengthways extending axes in alignment.
Nash teaches a system for coupling flanges 110a and 112a (Figure 6) of bent pipes 110 and 112.  Nash further teaches a causing relative rotation of the first 110 and second 112 coupling members (rotation as taught in col. 6, lines 24-34) to bring first and third end portions into facing relationship (the rotation adjusts the “facing relationship” to a final desired “facing relationship”) with first and third lengthways extending axes in alignment (along shared axis 114).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the method of Jeschke such that the coupling of the flanges includes relative rotation as taught by Nash for the purpose of providing a mechanism for allowing a user to adjust the orientation of the pipes prior to securing of the pipes together (i.e. allowing the pipes to be secured at any desired orientation to achieve a desired path from the inlet of one pipe to the outlet of the second pipe).
As described above, Jeschke is seen as disclosing securing said the first end portion to said the second portion with a securing unit.  Additionally, the proposed modification of Jeschke in view of Nash necessarily includes a securing unit as taught by Nash (at 3) in order to achieve the adjustable orientation of the proposed modification.
Regarding Claim 16, Jeschke further discloses the first and second coupling members (respective pipes 1) are attached to the first and second pipes (respective pipes 5) by respective securing units (including flanges 3 as best shown in Figure 3).
Jeschke does not specifically disclose securing the first and second coupling members 1 to the first and second pipes 5 by operation of the securing units subsequent to bringing the first and third lengthways extending axes into alignment.  Specifically, Jeschke does not disclose the particular order in which the elements are secured.  
However, it would have been an obvious matter of design choice to decide the particular order in which the components are assembled.  Therefore, it would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the method of Jeschke to secure the pipes in any desired order, including securing the coupling members to the pipes subsequent to bringing the first and third axes into alignment, for the purpose of accommodating any particular spatial requirements.  Additionally, the selection of a particular order of process steps has been generally found to be within the level of ordinary skill in the art (MPEP 2144.04).
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeschke (DE 8811176) in view of Bus (US Patent 6382266) and further in view of Nash (US Patent 4163571) as applied to claim 15 above, and further in view of Johnson, Jr. (US Patent 4031611).
Regarding Claim 17, Jeschke does not disclose fitting a pipe heater to the first coupling member such that an inner face of the pipe heater engages the first coupling member and in at least one of a lengthways and a widthways direction of the inner face there is no discontinuity in the engagement between the inner face and first coupling member.
Johnson teaches a pipe assembly and further teaches fitting a pipe heater E to a pipe member 12 (Figure 1) such that an inner face (the inner face of casing 24 on the left side of 24 as shown in Figure 1; i.e. only the portion of 24 which engages 12 on the left side is relied upon as providing the inner face as claimed) of the pipe heater engages the pipe 12 in at least one of a lengthways and a widthways direction of the inner face there is no discontinuity in the engagement between the inner face and first coupling member (as shown in Figure 1, there is no discontinuity in the engagement between the inner face of the left side of 24 and the exterior surface of the pipe; it is noted that the claim does not require the inner face to extend any particular distance).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Jeschke to include a pipe heater on the first coupling member as taught by Johnson for the purpose of providing a means to prevent freezing.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Wells (US Patent 5415439) teaches a misalignment fitting which allows pivoting of one pipe relative to another.  Muchnic (US Patent 1985544) teaches a securing clamp 23 for securing two pipes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN MURPHY whose telephone number is (571)270-5243. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN F MURPHY/Primary Examiner, Art Unit 3753